UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2573


In Re:   DOMINIQUE HERMAN ADAMS,

                Petitioner,



                 On Petition for Writ of Mandamus.
                      (7:10-cv-00383-SGW-mfu)


Submitted:   February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dominique Herman Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dominique Herman Adams petitions for a writ of mandamus or

a writ of prohibition seeking an order vacating or modifying the

district court’s October 9, 2015, order imposing a prefiling

injunction.      We conclude that Adams is not entitled to mandamus

relief.

       Mandamus relief is a drastic remedy that should be used

only in extraordinary circumstances.                Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976).            Further, mandamus relief is available

only when the petitioner has “no other adequate means to attain

the relief he desires” and when he demonstrates his right to

that   relief    is    “clear   and    indisputable.”          United       States   v.

Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003) (internal quotation

marks omitted).        Likewise, “a writ of prohibition is a drastic

and extraordinary remedy which should be granted only when the

petitioner has shown his right to the writ to be clear and

indisputable and that the actions of the court were a clear

abuse of discretion.”           In re Vargas, 723 F.2d 1461, 1468 (10th

Cir.    1983).        Neither    a    writ   of    mandamus     nor     a    writ    of

prohibition may be used as a substitute for appeal.                             In re

Lockheed   Martin      Corp.,    503    F.3d      351,   353   (4th     Cir.    2007)

(mandamus); Vargas, 723 F.2d at 1468 (prohibition).

       The relief Adams seeks is not available by way of mandamus

or prohibition.        Accordingly, although we grant leave to proceed

                                         2
in forma pauperis, we deny the petition.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                 PETITION DENIED




                                  3